Citation Nr: 0625235	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-24 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2004, a statement of the case was issued in May 2004, 
and a substantive appeal was received in July 2004.

In April 2006, the veteran was afforded a Board hearing at 
the RO.  A transcript of this hearing is of record.

The veteran submitted additional evidence in support his 
claim during the April 2006 hearing, and again in May 2006 
and July 2006.  At each time, the veteran expressly waived 
initial RO review of the new evidence.  The new evidence will 
therefore be considered in this decision.  38 C.F.R. 
§ 20.1304 (2005).

The issue of entitlement to service connection for a low back 
disability under a merits analysis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1969 decision denied entitlement to service 
connection for a low back disability; the veteran was 
notified of his appellate rights, but did not file a notice 
of disagreement.

2.  In April 2002, the veteran requested that his claim of 
entitlement to service connection for a low back disability 
be reopened.

3.  Evidence received since the October 1969 rating decision 
is not cumulative of the evidence of record at the time of 
the October 1969 denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1969 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the October 1969 rating decision 
in connection with the claim of service connection for a low 
back disability is new and material, and the veteran's claim 
of service connection for low back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his original claim for service connection 
for a low back disability in May 1969.  The RO reviewed the 
veteran's service medical records which revealed treatment 
for back pain throughout February and March of 1969.  Service 
medical records also included diagnoses of chronic 
lumbosacral strain and mechanical back pain due to a 
congenital defect interpreted from an x-ray.  The reviewed 
service medical records further included the March 1969 
conclusions of a medical board which, accepting the February 
1969 finding of a congenital defect, found that the veteran 
was physically disqualified from service due to disability 
existing prior to entrance.  The RO also reviewed a VA 
examination conducted in September 1969 which found no 
abnormalities on x-ray except for mild dextro-rotoscoliosis 
of the lumbar spine; the September 1969 VA examiner reported 
a diagnosis of recurrent low back strain.

The RO denied service connection for low back strain in an 
October 1969 decision on the basis that the claimed low back 
disability was found to be a congenital condition not 
aggravated by service.  The veteran was informed of his 
appellate rights through VA Form 4107 and did not file a 
notice of disagreement; the rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  However, a claim which is the 
subject of a prior final determination may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

In April 2002, the veteran submitted a request to reopen his 
claim of service connection for a low back disability.  In a 
February 2003 rating decision, the RO denied the claim, and 
the present appeal ensued.  It is not entirely clear whether 
the RO denied the request to reopen, or reopened the claim 
and denied on the merits.  In any event, the Board is not 
bound by the RO determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The October 1969 rating decision is the last 
final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in April 2002, 
the revised version of 3.156 is applicable in this appeal.

The evidence submitted since the October 1969 rating decision 
includes recent medical reports, including records which the 
veteran contends demonstrate the absence of any congenital 
defect in his spine.  A March 2006 letter from a private 
doctor expresses, to some extent, doubt about whether the 
veteran has a congenital defect of the spine.  Medical 
reports associated with that private doctor's treatment of 
the veteran indicate specific diagnoses of back pathologies 
not detected in the reports of record at the time of the 
prior October 1969 denial: facet joint arthropathy, spinal 
stenosis, degenerative joint disease, and degenerative disc 
bulging.  Significantly, some of these new diagnoses derive 
from MRI scans which may reveal medical findings which were 
not as detectable in October 1969.  The veteran has also 
submitted lay statement testimonials and some documentation 
of his activities immediately prior to service in an effort 
to demonstrate the pre-service health of his back.

The newly received evidence, assumed to be credible, raises a 
reasonable possibility of substantiating the claims because 
it suggests that the veteran may not have a congenital back 
disorder and this appears to go to at least one basis of the 
prior final denial of service connection.  The claim, 
therefore, is reopened.  38 C.F.R. § 3.156.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
has been reopened.  The appeal is granted to this extent, 
subject to the directions set forth in the remand 
section of this decision.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for a low back disability, medical evidence 
currently of record does not adequately address certain 
essential questions necessary for proper appellate review of 
this claim.  First, there is no express medical opinion 
regarding the likelihood of any possible etiological link 
between the veteran's current clinical diagnoses of back 
pathologies and the symptoms and diagnoses recorded during 
the veteran's service.  In this regard, the Board notes that 
the veteran has recently been diagnosed with facet joint 
arthropathy, spinal stenosis, degenerative joint disease, and 
degenerative disc bulging.  The records appear to show that 
all of these diagnoses pertain to the lumbar spine region 
where the veteran's in-service complaints were noted to be 
focused, but there is no clear medical opinion regarding the 
likelihood that any of these pathologies manifested during 
service.

Secondly, the record presents confusion regarding the 
existence of any congenital defect in the veteran's spine.  A 
February 1969 service medical report indicates a finding of a 
congenital anomaly of the S1 segment of the veteran's spine 
as responsible for the veteran's then-diagnosed chronic 
lumbosacral strain.  No subsequent objective evidence has 
repeated this finding.  Notably, the March 2006 letter from 
the veteran's private doctor is focused on clarifying that 
there is no congenital defect of the veteran's L1 segment, 
without specifically discussing the S1 segment.  Whether or 
not this was a misstatement by the physician or not, the 
findings summarized in the letter nevertheless appear to 
suggest that the doctor does not identify any congenital 
defects in the veteran's relevant back pathology.

The questions presented appear to be medical in nature, and 
neither the Board nor the veteran are shown to be medically 
trained so as to be competent to address such questions.  
Under the circumstances, the Board finds that further 
development of the medical evidence is necessary to allow for 
eventual informed appellate review.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished with 
an appropriate VCAA letter in accordance 
with the guidance of the recent 
Dingess/Hartman decision that VCAA notice 
requirements apply to all five elements of 
a service connection claim.

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed low back 
disability.  If possible, a VA examiner who 
has not previously examined the veteran 
should conduct this examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Please clearly identify each 
specific current low back disability found 
in examining the veteran?

     b)  For each identified current low 
back disability if any, please identify 
whether the disability is an acquired 
condition or is congenital in nature.

     c)  For each current acquired low 
back disability, if any, please state 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the disability was manifested during the 
veteran's active duty service?  In 
answering this question, please discuss 
any relevant service and post-service 
medical records.  In particular, please 
comment upon the relevance, if any, of the 
in-service notations of particular 
tenderness at the L5 segment in light of 
the recent private diagnoses involving 
bulging discs, stenosis, and facet joint 
arthropathy at and around the L5 segment.

3.  The RO should then review the expanded 
record and undertake a merits analysis of 
the veteran's service connection claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


